UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-01236 Deutsche Market Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:11/30/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofNovember 30, 2014(Unaudited) Deutsche Diversified Market Neutral Fund Shares Value ($) Long Positions 131.0% Common Stocks 83.1% Consumer Discretionary 12.0% Auto Components 0.9% Autoliv, Inc. (SDR) Valeo SA Automobiles 1.7% Peugeot SA* Toyota Motor Corp. Hotels, Restaurants & Leisure 2.6% Betfair Group PLC Thomas Cook Group PLC* TUI AG TUI Travel PLC Internet & Catalog Retail 1.0% Amazon.com, Inc.* Lands' End, Inc.* (a) The Priceline Group, Inc.* Media 2.7% Cablevision Systems Corp. (New York Group) "A" (a) Cinemark Holdings, Inc. (a) Fuji Media Holdings, Inc. ITV PLC Omnicom Group, Inc. (a) Multiline Retail 0.2% Dollar General Corp.* Specialty Retail 2.1% Best Buy Co., Inc. (a) CarMax, Inc.* (a) O'Reilly Automotive, Inc.* (a) (b) Tiffany & Co. (a) WH Smith PLC Textiles, Apparel & Luxury Goods 0.8% Gildan Activewear, Inc. PVH Corp. (b) Consumer Staples 9.8% Beverages 2.4% Dr. Pepper Snapple Group, Inc. PepsiCo, Inc. (b) SABMiller PLC Food & Staples Retailing 4.5% Costco Wholesale Corp. CVS Health Corp. Koninklijke Ahold NV Kroger Co. Seven & I Holdings Co., Ltd. Sprouts Farmers Market, Inc.* (a) Food Products 1.7% Aryzta AG Flowers Foods, Inc. (a) Marine Harvest ASA Household Products 0.4% Svenska Cellulosa AB SCA "B" Tobacco 0.8% Imperial Tobacco Group PLC Energy 4.0% Energy Equipment & Services 0.6% National Oilwell Varco, Inc. (a) (b) Weatherford International PLC* (b) Oil, Gas & Consumable Fuels 3.4% Afren PLC* Chevron Corp. CONSOL Energy, Inc. (a) Continental Resources, Inc.* (a) Kinder Morgan, Inc. (a) Marathon Petroleum Corp. Oasis Petroleum, Inc.* (a) Occidental Petroleum Corp. (b) Williams Companies, Inc. Financials 16.2% Banks 6.6% Agricultural Bank of China Ltd. "H" Credit Agricole SA DBS Group Holdings Ltd. ING Groep NV (CVA)* Mitsubishi UFJ Financial Group, Inc. Nordea Bank AB Sumitomo Mitsui Financial Group, Inc. Talmer Bancorp., Inc. "A" (b) Wells Fargo & Co. (b) Capital Markets 1.0% Charles Schwab Corp. Lazard Ltd. "A" Walter Investment Management Corp.* (a) Insurance 5.0% Allstate Corp. (b) Aon PLC (a) Dai-ichi Life Insurance Co., Ltd. Everest Re Group Ltd. (b) Friends Life Group Ltd. Genworth Financial, Inc. "A"* (a) Legal & General Group PLC Prudential Financial, Inc. Sompo Japan Nipponkoa Holdings, Inc. T&D Holdings, Inc. The Travelers Companies, Inc. Real Estate Investment Trusts 1.0% Associated Estates Realty Corp. (REIT) (a) New York Mortgage Trust, Inc. (REIT) (a) Real Estate Management & Development 1.6% CBRE Group, Inc. "A"* (a) Cheung Kong (Holdings) Ltd. Grainger PLC Thrifts & Mortgage Finance 1.0% Paragon Group of Companies PLC Radian Group, Inc. (a) Health Care 11.9% Biotechnology 1.7% Gilead Sciences, Inc.* Incyte Corp.* (a) NPS Pharmaceuticals, Inc.* (a) Health Care Equipment & Supplies 0.8% Sonova Holding AG (Registered) Zimmer Holdings, Inc. Health Care Providers & Services 1.2% CIGNA Corp. Express Scripts Holding Co.* Fresenius SE & Co. KGaA RadNet, Inc.* (a) Pharmaceuticals 8.2% AstraZeneca PLC Bayer AG (Registered) Eli Lilly & Co. Hikma Pharmaceuticals PLC Johnson & Johnson Perrigo Co. PLC (a) Pfizer, Inc. (a) (b) Recordati SpA Roche Holding AG (ADR) (a) Roche Holding AG (Genusschein) Sanofi Industrials 8.0% Aerospace & Defense 1.2% Safran SA Senior PLC Air Freight & Logistics 0.2% Expeditors International of Washington, Inc. Commercial Services & Supplies 0.5% Stericycle, Inc.* (a) Construction & Engineering 0.7% Interserve PLC Sacyr SA* Electrical Equipment 0.5% Schneider Electric SE Industrial Conglomerates 0.6% Danaher Corp. Machinery 1.7% Cargotec Oyj "B" Cummins, Inc. (a) (b) Dover Corp. (a) FANUC Corp. Parker-Hannifin Corp. (a) (b) Professional Services 1.3% Teleperformance Towers Watson & Co. "A" (b) Verisk Analytics, Inc. "A"* Road & Rail 1.3% CSX Corp. Norfolk Southern Corp. (a) Union Pacific Corp. (b) Trading Companies & Distributors 0.0% NOW, Inc.* (a) Information Technology 11.4% Communications Equipment 1.0% ARRIS Group, Inc.* (a) QUALCOMM, Inc. (b) Electronic Equipment, Instruments & Components 2.0% CDW Corp. DTS, Inc.* Hitachi Ltd. (a) Ingenico Internet Software & Services 3.3% Baidu, Inc. (ADR)* (b) eBay, Inc.* (b) Google, Inc. "C"* (b) Opera Software ASA (a) United Internet AG (Registered) IT Services 1.7% Accenture PLC "A" (a) Fujitsu Ltd. Nihon Unisys Ltd. (a) Wirecard AG Semiconductors & Semiconductor Equipment 1.7% Analog Devices, Inc. Dialog Semiconductor PLC* Lam Research Corp. (a) Software 0.7% Open Text Corp. Red Hat, Inc.* VMware, Inc. "A"* (a) Technology Hardware, Storage & Peripherals 1.0% Apple, Inc. Western Digital Corp. (b) Materials 2.6% Chemicals 0.6% DIC Corp. Construction Materials 0.5% HeidelbergCement AG Containers & Packaging 0.4% Crown Holdings, Inc.* (b) Metals & Mining 1.1% Fortescue Metals Group Ltd. (a) Reliance Steel & Aluminum Co. (b) Telecommunication Services 2.6% Diversified Telecommunication Services 1.9% Iliad SA Orange SA (a) TalkTalk Telecom Group PLC (a) Verizon Communications, Inc. Windstream Holdings, Inc. Wireless Telecommunication Services 0.7% Freenet AG Utilities 4.6% Electric Utilities 1.8% Iberdrola SA Pinnacle West Capital Corp. (a) Red Electrica Corp. SA Gas Utilities 0.5% UGI Corp. (a) (b) Multi-Utilities 2.3% CMS Energy Corp. (a) GDF Suez RWE AG Wisconsin Energy Corp. (a) Total Common Stocks (Cost $163,667,363) Preferred Stock 0.8% Consumer Staples Household Products 0.8% Henkel AG & Co. KGaA(Cost $1,605,260) Principal Amount ($) Value ($) Corporate Bond 2.4% Financials Bank Nederlandse Gemeenten NV, REG S, 0.512% ***, 2/8/2016 (Cost $5,015,619) Government & Agency Obligations 6.7% Other Government Related (c) 1.4% FMS Wertmanagement AoeR, REG S, 0.481% ***, 6/30/2015 Sovereign Bonds 5.3% Canada Government International Bond, 0.875%, 2/14/2017 Kingdom of Sweden, REG S, 0.375%, 12/22/2015 Kommunalbanken AS, REG S, 2.75%, 5/5/2015 Total Government & Agency Obligations (Cost $14,046,301) Short-Term U.S. Treasury Obligations 20.1% U.S. Treasury Bills: 0.023% **, 1/29/2015 (b) 0.046% **, 3/19/2015 (b) 0.049% **, 12/18/2014 (b) 0.068% **, 12/11/2014 (b) Total Short-Term U.S. Treasury Obligations (Cost $41,996,700) Shares Value ($) Securities Lending Collateral 14.0% Daily Assets Fund Institutional, 0.09% (d) (e)(Cost $29,253,924) Cash Equivalents 3.9% Central Cash Management Fund, 0.06% (d) (Cost $8,118,981) % of Net Assets Value ($) Total Long Positions (Cost $263,704,148) † Other Assets and Liabilities, Net Securities Sold Short Net Assets † The cost for federal income tax purposes was $264,342,153.At November 30, 2014, net unrealized appreciation for all securities based on tax cost was $9,312,207.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $18,199,940 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $8,887,733. Shares Value ($) Common Stocks Sold Short 65.4% Consumer Discretionary 6.9% Automobiles 0.3% General Motors Co. Hotels, Restaurants & Leisure 2.2% Accor SA Caesars Entertainment Corp. International Game Technology Starbucks Corp. Whitbread PLC Household Durables 0.7% Electrolux AB "B" Internet & Catalog Retail 0.4% Ocado Group PLC Media 3.0% Informa PLC Liberty Broadband Corp. "A" Liberty Broadband Corp. "C" Liberty Media Corp. "A" Liberty Media Corp. "C" UBM PLC Viacom, Inc. "B" Walt Disney Co. Specialty Retail 0.3% Fast Retailing Co., Ltd. Consumer Staples 12.3% Beverages 0.5% Constellation Brands, Inc. "A" Food & Staples Retailing 4.3% Carrefour SA Jeronimo Martins SGPS SA Metro AG Safeway, Inc. Sysco Corp. Wal-Mart Stores, Inc. Food Products 3.7% Associated British Foods PLC Danone SA Kellogg Co. Nestle SA (Registered) Unilever PLC Yakult Honsha Co., Ltd. Household Products 2.2% Church & Dwight Co., Inc. Clorox Co. Colgate-Palmolive Co. Procter & Gamble Co. Unicharm Corp. Personal Products 0.9% Beiersdorf AG Tobacco 0.7% Altria Group, Inc. Energy 2.7% Energy Equipment & Services 1.0% Atwood Oceanics, Inc. Dril-Quip, Inc. Helmerich & Payne, Inc. Oil, Gas & Consumable Fuels 1.7% Chesapeake Energy Corp. ConocoPhillips Koninklijke Vopak NV Laredo Petroleum, Inc. World Fuel Services Corp. Financials 9.6% Banks 2.2% Bancorp., Inc. Bank of America Corp. BNP Paribas SA PNC Financial Services Group, Inc. Capital Markets 1.8% NorthStar Asset Management Group, Inc. SEI Investments Co. TD Ameritrade Holding Corp. Consumer Finance 0.1% Synchrony Financial Insurance 3.1% Hartford Financial Services Group, Inc. Lincoln National Corp. Loews Corp. Marsh & McLennan Companies, Inc. Unum Group Real Estate Investment Trusts 2.1% American Residential Properties, Inc. (REIT) Hatteras Financial Corp. (REIT) Health Care REIT, Inc. (REIT) Physicians Realty Trust (REIT) Real Estate Management & Development 0.3% Foxtons Group PLC Health Care 6.7% Biotechnology 0.6% United Therapeutics Corp. Health Care Equipment & Supplies 3.6% Essilor International SA GN Store Nord AS Hologic, Inc. Straumann Holding AG (Registered) The Cooper Companies, Inc. Health Care Providers & Services 1.2% Fresenius Medical Care AG & Co. KgaA Laboratory Corp. of America Holdings Health Care Technology 0.1% Allscripts Healthcare Solutions, Inc. Life Sciences Tools & Services 0.1% Bruker Corp. Pharmaceuticals 1.1% Eli Lilly & Co GlaxoSmithKline PLC Industrials 7.7% Aerospace & Defense 1.5% Chemring Group PLC QinetiQ Group PLC United Technologies Corp. Air Freight & Logistics 0.1% CH Robinson Worldwide, Inc. Building Products 0.2% Armstrong World Industries, Inc. Commercial Services & Supplies 1.3% G4S PLC Mitie Group PLC Construction & Engineering 1.2% Carillion PLC Hochtief AG Shimizu Corp. Machinery 1.1% Deere & Co. Komatsu Ltd. Wartsila Oyj Abp Professional Services 1.4% Bureau Veritas SA DKSH Holding AG Intertek Group PLC Road & Rail 0.9% Hertz Global Holdings, Inc. Odakyu Electric Railway Co., Ltd. Information Technology 9.0% Communications Equipment 0.5% Telefonaktiebolaget LM Ericsson "B" IT Services 1.4% Fiserv, Inc. International Business Machines Corp. Quindell PLC (a) Semiconductors & Semiconductor Equipment 3.7% Aixtron SE Intel Corp. Maxim Integrated Products, Inc. Micron Technology, Inc. STMicroelectronics NV STMicroelectronics NV Texas Instruments, Inc. Veeco Instruments, Inc. Software 2.7% Dassault Systemes FireEye, Inc. Gemalto NV Globo PLC Microsoft Corp. Oracle Corp. Tableau Software, Inc. "A" Workday, Inc. "A" Technology Hardware, Storage & Peripherals 0.7% EMC Corp. Materials 2.4% Chemicals 0.3% OMNOVA Solutions, Inc. Metals & Mining 1.7% Allegheny Technologies, Inc. Nucor Corp. Rio Tinto PLC Paper & Forest Products 0.4% Wausau Paper Corp. Telecommunication Services 2.7% Diversified Telecommunication Services 2.3% AT&T, Inc. Orange SA TeliaSonera AB Verizon Communications, Inc. Wireless Telecommunication Services 0.4% Vodafone Group PLC (ADR) Utilities 5.3% Electric Utilities 0.6% PPL Corp. Gas Utilities 0.6% Hong Kong & China Gas Co., Ltd. Independent Power & Renewable Eletricity Producers 0.7% Drax Group PLC Multi-Utilities 3.4% Alliant Energy Corp. Dominion Resources, Inc. Integrys Energy Group, Inc. National Grid PLC RWE AG Total Common Stocks (Proceeds $131,347,003) Rights 0.1% Consumer Discretionary Media 0.1% UBM PLC, Expiration Date 12/11/2014(Proceeds $189,213) Total Positions Sold Short (Proceeds $131,536,216) For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. ** Annualized yield at time of purchase; not a coupon rate. *** Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of November 30, 2014. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at November 30, 2014 amounted to $28,341,715, which is 13.6% of net assets. (b) All or a portion of these securities are pledged as collateral for short sales. (c) Government-backed debt issued by financial companies or government sponsored enterprises. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt CVA: Certificaten Van Aandelen (Certificate of Stock) REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust SDR: Swedish Depositary Receipt At November 30, 2014, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation (Depreciation) ($) CAC 40 10 Euro EUR 12/19/2014 62 ) DAX Index EUR 12/19/2014 11 ) Euro Stoxx 50 Index EUR 12/19/2014 86 ) Hang Seng Index HKD 12/30/2014 14 ) Nikkei 225 Index JPY 12/11/2014 30 ) S&P 500 E-mini Index USD 12/19/2014 74 ) SPI 200 Index AUD 12/18/2014 11 TOPIX Index JPY 12/11/2014 28 ) Total net unrealized depreciation ) As of November 30, 2014, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty SGD USD 2/25/2015 JPMorgan Chase Securities, Inc. JPY USD 2/25/2015 JPMorgan Chase Securities, Inc. AUD USD 2/25/2015 JPMorgan Chase Securities, Inc. GBP USD 2/25/2015 JPMorgan Chase Securities, Inc. CAD USD 2/25/2015 JPMorgan Chase Securities, Inc. USD HKD 2/25/2015 4 JPMorgan Chase Securities, Inc. Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty HKD USD 2/25/2015 ) JPMorgan Chase Securities, Inc. EUR USD 2/25/2015 ) JPMorgan Chase Securities, Inc. SEK USD 2/25/2015 ) JPMorgan Chase Securities, Inc. CHF USD 2/25/2015 ) JPMorgan Chase Securities, Inc. USD AUD 2/25/2015 ) JPMorgan Chase Securities, Inc. USD GBP 2/25/2015 ) JPMorgan Chase Securities, Inc. USD JPY 2/25/2015 ) JPMorgan Chase Securities, Inc. Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar HKD Hong Kong Dollar CAD Canadian Dollar JPY Japanese Yen CHF Swiss Franc SEK Swedish Krona EUR Euro SGD Singapore Dollar GBP Great British Pound USD United States Dollar Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(f) $ $ $
